60715: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 60715


Short Caption:COLEMAN (JOHN) VS. STATEClassification:Criminal Appeal - Life - Post-Conviction


Lower Court Case(s):Clark Co. - Eighth Judicial District - C183941Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/27/2013How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantJohn ColemanRobert M. Draskovich, Jr.
							(Turco & Draskovich)
						


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						



14-09689: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/23/2012Filing FeeAppeal Filing fee waived.  Criminal.


04/23/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-12885




04/23/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/29/12 & 04/18/12.  To Court Reporter: Renee Vincent.12-12932




04/25/2012TranscriptFiled Notice from Court Reporter. Renee Vincent stating that the requested transcripts were delivered.  Dates of transcripts: 02/29/12 & 04/18/12.12-13216




04/26/2012Notice of Appeal DocumentsFiled District Court Minutes (SEALED).


05/08/2012Order/ProceduralFiled Order to Enter Written Judgment or Order. District Court Order due:  30 days.12-14436




05/11/2012Docketing StatementFiled Docketing Statement Criminal Appeals.12-15151




05/21/2012Order/IncomingFiled District court order. Certified copy of order filed in district court on May 18, 2012.12-15981




08/14/2012MotionFiled Motion for Enlargement of Time to File Opening Brief.12-25467




08/15/2012Order/ProceduralFiled Order Granting Motion. Appellant: Opening Brief and Appendix due: October 22, 2012.12-25653




10/22/2012AppendixFiled Appendix to Opening Brief.12-33483




10/23/2012BriefFiled Appellant's Opening Brief.12-33535




11/26/2012BriefFiled Respondent's Answering Brief.12-37246




11/26/2012AppendixFiled Respondent's Appendix.12-37247




12/07/2012BriefFiled Appellant's Reply Brief.12-38602




12/07/2012Case Status UpdateBriefing Completed/Submitted For Decision.


04/04/2013MotionFiled Motion for Leave to Amend or Supplement Appellant's Reply Brief.13-09869




09/26/2013Order/ProceduralFiled Order Granting Motion. Appellant shall have 20 days from the date of this order to file and serve a supplemental opening brief. Respondent shall have 20 days from service of the supplemental opening brief to file and serve a supplemental answering brief. Appellant shall have 20 days from service of supplemental answering brief to file and serve a supplemental reply brief that is limited to responding to any new matter set forth in the supplemental answering brief, if deemed necessary. The supplemental briefs shall comply with NRAP 32(a)(4)-(6). The supplemental opening and answering briefs shall not exceed one-third of the page or type-volume limitation set forth in NRAP 32(a)(7)(A) for opening or answering briefs, and the supplemental reply brief shall not exceed one-third of the page or type-volume limitation set forth in NRAP 32(a)(7)(A) for a reply brief.13-28774




10/17/2013BriefFiled Supplemental Opening Brief.13-31141




10/17/2013AppendixFiled Supplemental Appendix. (STRICKEN PER ORDER FILED 11/13/13)


10/23/2013MotionFiled Motion to Strike Portions of Appellant's Supplemental Opening Brief and Appellant's Supplemental Appendix.13-31938




10/23/2013BriefFiled Respondent's Supplemental Answering Brief.13-32004




11/13/2013Order/ProceduralFiled Order Granting Motion in Part. The clerk of this court shall strike the supplemental appendix filed on October 17, 2013.13-33893




11/27/2013Case Status UpdateBriefing Completed/Submitted For Decision. No Supplemental Reply Brief Filed.


03/27/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court EN BANC. Author: Saitta, J. Majority: Saitta/Gibbons/Hardesty/Douglas/Pickering/Parraguirre/Cherry. 130 Nev. Adv. Opn. No. 22. EN BANC14-09689




04/21/2014RemittiturIssued Remittitur.14-12796




04/21/2014Case Status UpdateRemittitur Issued/Case Closed.


05/02/2014RemittiturFiled Remittitur. Received by District Court Clerk on April 25, 2014.14-12796